Citation Nr: 0707950	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-44 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
condition.

2.  Entitlement to service connection for degenerative joint 
disease, left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel
INTRODUCTION

The veteran had active military service from February 1970 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In December 2005 the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in Montgomery, 
Alabama.  The transcript of that hearing is of record.


FINDINGS OF FACT

1.  The December 1971 rating decision denying service 
connection for a left knee condition was not timely appealed. 

2.  A letter received by the RO in October 2003 from the 
veteran's private treating physician constitutes new and 
material evidence.

3.  The veteran suffered from recurrent knee pain and 
instability during service.

4.  The veteran's current degenerative joint disease of the 
left knee is linked to the left knee symptomatology manifest 
during service.


CONCLUSIONS OF LAW

1.  The December 1971 rating decision denying service 
connection for a left knee condition is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection a left knee 
condition has been received.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2006).

3.  Degenerative joint disease of the left knee was incurred 
during active military service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

A claim that is the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to that claim.  If the claim is thus reopened, it 
will be reviewed on a de novo basis, with consideration given 
to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); Evans v. Brown, 9 Vet. App. 273 (1996). 

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

In September 1971 the veteran filed a claim for service 
connection for a left knee condition.  In a rating decision 
dated in December 1971 the RO denied the claim on the grounds 
that VA examination done in November 1971 showed no evidence 
of knee pathology.  A timely appeal from this determination 
was not made, and the decision became final. 

In October 2003 the veteran requested that his claim be 
reopened.  Evidence submitted by the veteran in support of 
this request included a letter dated in January 2002 from a 
private treating physician, who informed that the veteran has 
had "recurrent knee pain and most recently has experience[d] 
exacerbation of same" since service.  He also stated as 
follows:

this represents, at the very least, 
post-traumatic arthritis associated 
with the initial injury in the 1970's."  

This evidence is new since it was not of record at the time 
of the RO's December 1971 decision.  It is also material 
because it relates to facts necessary to substantiate the 
claim.  The veteran's claim for service connection for a left 
knee condition must therefore be reopened.

II.  Service connection, left knee

The veteran seeks compensation for an injury to his left knee 
that he says occurred during basic training.  He reports that 
he has suffered from recurrent pain and instability in the 
left knee since its onset during service.

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty while in 
active military service.  38 U.S.C.A. §, 1131; 38 C.F.R. §§ 
3.303, 3.304.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Current medical evidence (including radiology tests) confirms 
that the veteran has a left knee disorder.  In addition, 
service medical records confirm that the veteran suffered 
from recurrent pain and instability in his left knee during 
service.  Although the veteran reportedly related a 5 year 
history of left knee instability in November 1970, no 
musculoskeletal abnormality was detected or documented at the 
time of his entry into service.  The presumption of soundness 
thus applies.  38 C.F.R. § 3.304(b).

Compensation and pension examination done in November 2003 
yielded a diagnosis of "degenerative joint disease of the 
left knee with loss of function due to pain."  The examiner 
noted that the veteran's left knee was injured in 1970 while 
running an obstacle course during service.  Although the 
examiner remarked that the veteran's left knee had 
"continued to worsen" over the years, in an addendum dated 
in January 2004 he opined that the veteran's left knee 
disorder was not due to the in service injury.  We find that 
this opinion is outweighed by those of the veteran's private 
treating physician.  

In that regard, in a May 2004 letter the veteran's doctor 
again advised that the veteran has had "recurrent knee pain 
and exacerbation of same" since service, and reiterated his 
2002 avowal that this represents, at the very least, "post-
traumatic arthritis associated with [the] initial injury in 
the 1970's."  He then averred that the veteran's current 
left knee problems "are as likely as not to be the result of 
the service injury," and noted that he had reviewed the 
veteran's medical records, "both military and subsequent," 
in formulating his opinion.  We favor his opinion over the VA 
examiner's due to his more extensive contact with the veteran 
over the course of his treatment and because of the apparent 
equivocations in the VA examination report and its addendum.  
Based on review of all of the evidence of record, including 
the veteran's sworn testimony, the Board finds the positive 
evidence more persuasive.    See Evans v. West, 12 Vet. App. 
22, 30 (1998)( it is the responsibility of the Board to 
assess the credibility and probative value of evidence, and 
determine where to give credit and where to withhold the 
same).  

In summary, the record contains competent medical evidence of 
a left knee disorder reflected by recurrent pain and 
instability during service and at present.  The record also 
contains competent medical evidence that links the veteran's 
in-service symptoms to his current degenerative joint 
disease.  Accordingly, and resolving all reasonable doubt in 
favor on the veteran, service connection for degenerative 
joint disease, left knee, is warranted.  38 C.F.R. §§ 3.102, 
3.304(f).  

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  To the extent that 
there may be any deficiency of notice or assistance, there is 
no prejudice to the veteran given the favorable nature of the 
Board's decision. 


ORDER

New and material evidence having been received to reopen a 
claim for entitlement to service connection for a left knee 
condition, the petition to reopen that claim is granted.

Service connection for degenerative joint disease, left knee, 
is granted.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


